Title: To James Madison from Mathew Carey, 25 January 1813
From: Carey, Mathew
To: Madison, James


Sir
Philada January 25. 1813
Had the associations which I recommended in my last letter, been adopted fo[u]r or five years since, when they were first urged, they could not, I am persuaded, have failed of success. At that period, the spirit of treason, insurrection, & rebellion, was in its cradle, & might easily have been strangled. It was confined to a few persons, part of them probably in the pay of England, and the rest panting for the honours & dignities & affluence, which they hoped to acquire under an independent sovereignty in New England, in the establishment & perpetuation of which they wd. play a distinguished part. That spirit has unfortunately since arrived at a most formidable maturity. Never in the whole history of mankind had a conspiracy such encouragement, such impunity as has been experienced by the traitors who are indefatigably plotting the subversion of our government: and, as I stated in my former letter, never was a conspiracy so openly, so daring, so fearlessly avowed. What a few years back was a puny infant, whose efforts might have been despised, is now a Hercules, who, in a struggle with our government, will most inevitably be triumphant, unless a more energetic system be pursued—unless that government does more than it has hitherto done for its own defence. And indeed I am strongly inclined to doubt whether any measure that can be devised will at present avail. The old wise rule—obstare principiis—has been totally & fatally neglected. But while there is life there is hope. And however alarming the crisis, we ought not to give way to despair. We ought to try every fair & honourable means that can be devised, which affords any reasonable prospect of salvation.
As an auxiliary to the measure I lately suggested, some man of powerful talents ought to reside in Boston, whose particular province it should be, to illuminate the public mind—to detect & expose to public infamy the horrible falsehood to which the enemies of the liberties of this country, have daily recourse—to trace the progress of treason—to strip it of its mask—& above all to dilate upon the tremendous consequences of a separation, & the horrors of a civil war, its certain offspring. In a word, to put into requisition all the means which a sound head, a good heart, & the liberty of the press, afford, to defend the ark of our liberty. The press, the noblest instrument of human happiness ever devised, has in New England for years been perverted to the most hideous purposes. It has been unceasingly arming man against man—poisoning the sources of happiness in the social intercourse—& sowing the seeds of the most tremendous scourges that ever afflicted human nature. It owes the nation a heavy expiation. And such a man as I contemplate, wd. be able to perform miracles by judicious management. He might readily enlist a phalanx of powerful coadjutors, who would chearfully & effectually cooperate with him.
He ought to publish in the federal papers, particularly the detections of falsehood & calumny. To secure admission into them, or, in the event of a refusal, to cover their editors with infamy, his lucubrations ought to be dispassionate, candid, argumentative, & resting wholly on the basis of truth & fact. He ought to shun, as he wd. the bite of a rattlesnake, making a single assertion which could be disproved, or stating a single fact that he could not establish as clearly as the noonday sun.
Where, it will be asked, is a suitable person for such an arduous office to be found? I believe there are numbers. That one may be had, I feel no doubt. I have a suitable person in my eye. Jonathan Russel is a man of transcendent talents. He is perhaps the only person who has represented this country abroad with uniform ability. I had made a comparison between his communications & those of our other diplomatic characters, in order to shew his superiority. But I wave it. Suffice it to say, that those of Mr Russel, were marked with dignity, dec[e]ncy, strong talents, & irrefragable conviction. They reflect honour on the cause—on the officer—& on the Country that produced him.
Where he is now, or what he is doing, I cannot tell. But I have been informed that he became a bankrupt previous to his departure for Europe. And it is therefore probable that his circumstances are not such as to preclude him from engaging in this undertaking, for a suitable recompense. For it cannot be expected, that he should devote himself wholly to the public, & Sacrifice his other pursuits without a recompense.
I presume 2000 or 2500 Dollars per annum, wd. be quite enough for such services. And so much do I dread a convulsion—so sincerely desirous am I of steering clear of the rocks & quicksands that at present threaten us—so perfectly am I convinced, that if we escape the dangers now impending over us, our form of government may last for centuries—& so much faith have I in the efficacy of the plan, if it be not now too late for any thing to save us, that rather than not give it a fair trial, I should not hesitate, though I cannot afford it, to pay even one half of the salary for one year. But this is a sacrifice unnecessarily great for any individual. Most chearfully, however, will I be one of twenty or even of ten persons, to make up the sum requisite.
In aid of the exertions of Mr Russel, or any other person chosen in Boston, something ought to be done in New York & here. And this leads me to a case of very great hardship, which reflects dishonour on the Country. I mean the case of Mr Coxe, which it is impossible to reflect upon without a mixed sensation of distress & disgust. Except Editors of papers, many of whom are mere Hessians, whose party has been not unfrequently decided by chance, & whom circumstances might have arrayed on the opposite side of the question, no man in this country has written half so much to promote the public good. No man has more ably advocated the rights of the nation in opposition to the wild & indefensible claims of the belligerents. No man has more openly defended the tenets & proceedings of the republican party. And no man has for his political labours made himself so many rancorous, cut-throat, & irreconcileable enemies. And what is his reward? It is enough to sicken the Heart of every man of feeling acquainted with the case. He has been immolated to the vengeance of some of the worst men in the country—men pretending to profess the same principles with himself. His office has been insidiously taken from him—& after the meridian of his life has been past in labouring for the public, he is now, with a large & interesting family, cast upon the world, to seek some new business to Support that family. He is placed in this situation under almost every possible disadvantage—his mercantile connexions entirely dissolved—his habits of business forgotten—those friends & connexions, on whom he might rely for support, alienated & rendered hostile by his elaborate defences of a party which has shamefully & ungratefully abandoned him.
This is, to be sure, a hideous picture—& not more hideous than true. A remedy ought to be applied. And it is fortunate, that the public good may be highly promoted, & private justice done to Mr Coxe, by the extension of this plan. If an office could be given him which wd. support his family, & the duties of which wd. not be very onerous, he might very materially & powerfully aid the gentleman in Boston, in the exposure of the scandalous frauds that are unblushingly employed to overturn the government.
Never was a cause so miserably managed as ours. Hardly a day passes but circumstances occur and disclosures are made of the views of the anti unionists, which if properly used, wd afford immense advantages, by opening the eyes of their deluded followers, among whom are to be found a very large portion of the very best citizens in the nation, who are under a degree of infatuation & insanity, of which I know no example in history, except in the days of Oates & Bedlow in England. These favourable circumstances are almost unnoticed—or when they are the subject of animadversion, it is in so feeble & desultory a mode, that more than half the advantages they might afford are wholly lost. I have seen single paragraphs in the Federal Republican, the Repertory & the Centinel, which in proper hands wd furnish ample texts for a month, & make converts of all those readers whose minds were open to conviction. One of these paragraphs lately expressed a strong wish that the British might not be inveigled into a suspension of hostilities, & that the treasury might become bankrupt. And some time in April last, the Editor of the Federal Republican deprecated as the most Serious of evils, the repeal of the orders in Council. The first of those paragraphs, if duly employed by a man of powerful talents wd. probably have given Massachusetts a democratic Governor & assembly, & produced the same effect in New Hampshire. What an incalculable difference would not this make in the existing state of things! How different wd. be our present prospects of peace & union! At a million of dollars it wd. have been a cheap purchase.
These things pass almost wholly unnoticed. And this villainy is encouraged fearlessly to run its career. Every undetected lie is a sort of premium for future mendacity. When it is considered that the choice of a governor, a senator, or a board of electors, may depend upon twenty—ten—or even five votes, it is inexpressibly lamentable that fraud, falsehood, forgery, perjury, hypocrisy, & treason, which are so unceasing & industrious in their efforts to delude & deceive the unwary & well meaning, & so fatally successful in these efforts, are allowed to perpetrate their deeds of darkness & villainy, without any systematic or regular opposition, & have little or nothing to dread but the desultory & disorderly efforts of newspaper editors, few of whom have the talents, & probably none the leisure requisite for such a grand & sublime undertaking, an undertaking in which more might be done by a powerful individual than perhaps in any other mode in which his time & talents could be employed.
This reminds me of a “sore evil under the sun.” Some men of transcendent talents enjoy lucrative situations under the government, & take no more pains to defend it, than if it were as tyrannical & abominable as that of Nero or the emperor of Morocco. Mr Dallas & Mr Bishop may be instanced. The former is among the most powerful political writers in this country. The latter for strong, sarcastic, overwhelming humour is probably little inferior to Dean Swift. I have strong doubts whether either of them ever wrote a column in defence of the government from the day of his appointment to the present hour.
In your reply to one of my former letters, you expressed a strong doubt of the propriety of an executive magistrate, as you are, interfering in this business. But how is it possible a question can be made upon the point? Is it not a most imperious duty of a citizen to whom is confided the destiny not merely of eight millions of his cotemporaries, but that of a hundred millions of their posterity, which depends upon the result of the present crisis—is it not, I ask, his duty to take every just & honourable precaution ne quid detrimente respublica capiat? To object to such proceedings, on the ground of informality, wd be as absurd, as to condemn a pilot, who when a vessel under his care was on the point of sinking, thrust open a door to get at the means of saving her.
Public functionaries, sworn to defend the constitution, men of high standing, powerful connexions, & commanding influence, are openly arrayed, under the hypocritical mask of Washington Benevolent Societies, for the destruction of that constitution. And shall the first public functionary of the Country, equally sworn to defend it, hesitate about the employment of means, perfectly honourable & just, & upright, to defend that Country & that Constitution, & defeat nefarious projects pregnant with incalculable, perhaps interminable miseries. Forbid it, honour; forbid it, justice; forbid it, good sense; forbid it, patriotism.
To such conscientious scruples have the happiness & liberty of mankind, been a thousand times sacrificed. While the honest & upright part of the community are pausing, and doubting, & deliberating about the correctness & justice of the means necessary to avert impending perdition, the nefarious conspirators against the republic, totally regardless of the means, and determined to carry their point per fas nefasque, have hunted them to the earth, & demolished the fabric of human happiness. Scruples of this kind immolated Brissot, Claviere, Vergniaud, Gensonne, & Roland, with their illustrious associates on the altars of rapine & slaughter, erected by Danton, Legendre, Marat, Le Bon, Couthon, St Just & Robespierre. And pray heaven these scruples may not immolate James Madison, Thomas Jefferson, & James Munroe, to the vengeance of Jacob Wagner, A. C. Hanson, Gen Lee, Kilgour, & Timothy Pickering.
I now close this trespass on your time & patience—perhaps I shall never again obtrude upon you. Should my importunity fail of its effect—should that deleterious, destructive, & never-enough-to-be-deplored reliance upon the good sense of the public continue, to which I think the future historian will ascribe the awful crisis we are in—should the horrid trump of civil war sound through the land—should state be arrayed against state, father against son—& brother against brother—should we renew the horrible scenes of the Peloponnesian war in Greece, the Social war of Rome, the white & red Rose in England, the Guelphs & Ghibelens in Italy & Germany, & the holy league of France—as I much fear will be the case—I shall have the melancholy consolation, which I shall carry with me to the Grave, that I foresaw the issue, & urged a preventative above four years ago—that I have exhausted all the energies of my mind to accomplish a plain, simple, salutary object, which required but a slight effort to insure its success, & which I am unalterably convinced wd. have averted the perdition which, like the sword of Damocles, is suspended over our heads by a slender thread! I am, respectfully, your obt. hble servt
Mathew Carey
